DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/529277, filed on 5/24/17.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology (i.e. comprises).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4-5, and 7-8 are objected to because of the following informalities which require appropriate correction:
In claim 1 line 6: “that device” should be “that the device”.
In claim 1, lines 7-8 should be amended to recite: “…form a cup-shaped air chamber configured to be placed over the nose and mouth of a wearer…”.
	In claim 4, lines 1-2 should be amended to recite: “…wherein  opening of the device by a user causes  unfolding…”.
	In claim 5 line 1: “the opening” should be “opening”.
	In claim 7 line 4: “out cover” should be “outer cover”.
	In claim 8 line 3: “central mouth panel” should be “central panel”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the front section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the waist portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (WO00/48481).
With respect to claim 1, Chen discloses a personal respiratory protection device (10; figures 1 and 2) comprising: 
an upper panel (first portion 34; positioned at the top of the device as shown in figure 2);
a central panel (second portion 38; positioned at the center of the device as shown in figure 2), and 
a lower panel (third portion 36; positioned along the lower part of the device as shown in figure 2),
the central panel (38) being separated from each of the upper and lower panels (34 and 36) by a first and second fold, seam, weld or bond (second portion 38 is separated from portions 34 and 36 by the first line of demarcation A and the second line of demarcation B as shown in figure 2 and each line of demarcation is a fold-line, bond, weld-line or seam – page 5 lines 12-17 and 24-26), respectively, such that the device is capable of being folded flat for storage (capable of a flat-folded configuration – pg 4 lines 26-27) along the first and second fold, seam, weld or bond (each line of demarcation has a joint-like function that imparts movement to the first/third portions relative to the second portion – pg 5 lines 29-31, thus the device is capable of being folded along the lines of demarcation) and opened to form a cup-shaped air chamber over the nose and mouth of the wearer when in use (device 10 is shown in an open configuration having a cup shape in figure 2; pg 6 line 30 – pg 7 line 2; configured to cover the mouth and nose of a wearer during use – pg 1 lines 5-7); wherein the lower panel includes a stiffening sheet (stiffening material 128 can be extended into the third portion 36 – pg 16 lines 11-14) which has a longitudinal crease line wherein the stiffening sheet is folded about the longitudinal crease line when the device is in use (the stiffening material 128 is included in the second portion 38 as shown in figure 5 and extends in the third portion 36 as disclosed on pg 16 lines 10-14 so all layers are folded along fold line 18 when in the flat-folded configuration in figure 1 or when in an open configuration for use as shown in figure 2) and wherein the stiffening sheet has a lateral crease line and is folded about the lateral crease line when the device is in its flat folded configuration (the stiffening material 128 extends in the third portion 36 so all layers are attached via the lines of demarcation – pg 16 lines 10-14; thus the stiffening material is interpreted as being folded about the line of demarcation B’ along with the third portion 36; see annotated figure 1 below identifying these elements).
Annotated FIGURE 1 of Chen (WO 00/48481)

    PNG
    media_image1.png
    575
    995
    media_image1.png
    Greyscale

With respect to claim 2, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the lateral crease line (crease in stiffening material 28 along line of demarcation B’) and longitudinal crease line (fold line 18) are perpendicular to one another (as shown in figure 1).
With respect to claim 3, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the longitudinal crease line is coexistent with a longitudinal centerline of the device (as shown in figures 1-2, the fold line 18 is located along the center of the device 10 which would extend in the longitudinal direction of a wearer during use).
With respect to claim 4, Chen discloses the invention as claimed (see rejection of claim 3) and also discloses that the opening of the device by a user causes the unfolding of the stiffening sheet about the lateral crease line (the line of demarcation B imparts an axis of rotation for movement of the third portion 36 about the line to improve flexibility and conformance during wear around the nose and chin - pg 6 lines 1-3; 13-15; thus when the device is in the open configuration as shown in figure 2 it is inherent that the third portion 36 is unfolded from the second portion 38 by rotating about demarcation line B to provide the cup-shape configuration for placement over the user’s nose and mouth).
With respect to claim 5, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the opening of the device by a user (i.e. unfolding to provide the configuration shown in figure 2) causes the stiffening sheet (128) to be moved into an overcentre position about the longitudinal crease line (the stiffening material 128 is included in the second portion 38 as shown in figure 5 and extends in the third portion 36 as disclosed on pg 16 lines 10-14 so it is inherent that material 128 is in a position overlapping or “overcentre” the fold line 18 which crosses through the center of both of the portions 36 and 36 as shown in figures 1-2).
With respect to claim 6, Chen discloses the invention as claimed (see rejection of claim 5) and also discloses that the stiffening sheet (128) forms a semi-rigid V-shape when the device is open (stiffening material of sheet 128 inherently will provide rigidity; the entire device including sheet 128 is configured to have a convex open configuration – pg 6 line 31 providing a “cup-shape” when open – pg 7 lines 1-2 which is interpreted as being a “u” or “v” shape to “cup” the wearer’s face) and the stiffening sheet is in an overcentre position about the longitudinal crease line (the stiffening material 128 is included in the second portion 38 as shown in figure 5 and extends in the third portion 36 as disclosed on pg 16 lines 10-14 so it is inherent that material 128 is in a position overlapping or “overcentre” the fold line 18 which crosses through the center of both of the portions 36 and 36 as shown in figures 1-2).
With respect to claim 7, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the device (10) has a multi-layered structure that comprises a first inner cover web (cover layer – pg 8 line 23;  inner layer 124 shown in figure 5), a filtration layer that comprises a web (filter layer of web material – pg 8 lines 23;29-31; filter 126 shown in figure 5) that contains electrically-charged microfibers (pg 10 lines 9-16), and a second outer cover web (outer layer 132 in figure 5), the first and second outer cover webs being disposed on first and second opposing sides of the filtration layer (as shown in figure 5), respectively.
With respect to claim 8, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the device (10) further comprises a headband that comprises an elastomeric material, the headband being secured to the central panel (ear attachment constituent 26 which can be configured as a headband – pg 6 lines 25-29; formed of elastomeric material – pg 11 lines 9-19).
With respect to claim 9, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the device (10) further comprises an exhalation valve that is disposed on the central panel (pg 12 lines 4-11).
With respect to claim 12, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses a nose conforming element arranged centrally at an upper outer periphery of an upper portion of the upper panel (as shown in figures 1-2 the element 24 is centrally located on the outer facing surface of device 10 on the upper portion of the upper panel).
With respect to claim 13, Chen discloses the invention as claimed (see rejection of claim 12) and also discloses that the nose conforming element comprises a nosepiece (described as a “nosepiece” – see pg 12 line 31).
With respect to claim 17, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that a mountain fold is formed when a fold along the longitudinal crease line goes overcentre about the longitudinal crease line (the device 10 is shown in an open configuration having a cup shape in figure 2; pg 6 line 30 – pg 7 line 2 – thus areas that are overcentre of the fold line 18 will be elevated like a “mountain fold” when the device is opened to its cup shape).
With respect to claim 18, Chen discloses the invention as claimed (see rejection of claim 1) and also discloses that the stiffening sheet (128) is adapted such that a fold along the lateral crease line (B’) flattens out and the stiffening sheet (128) curves about the longitudinal crease line (fold line 18) as the device opens from the flat folded configuration (fig 1) to an open configuration (fig 2) (layer 128 is encapsulated as a central layer of the material forming the device as shown in figure 5 and thus will have the same behavior as the sheets above/below it forming inner/outer surfaces of the device; region B’ if flat as shown in figure 5 and fold line 18 will assume a curved shape when the device is opened in order to provide an open cup shape to fit over a user’s face). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO00/48481) in view of Gloag et al (US20080271740).
With respect to claim 10, Chen discloses the invention as claimed (see rejection of claim 1) but does not disclose that the lower panel has a graspable tab attached to the lower panel proximate the longitudinal crease line, the tab being graspable in use to open the device. 
Gloag teaches a foldable personal respiratory device 10 that has a central panel 18 separated from the upper panel 16 and lower panel 20 by lines of demarcation 24 and 26 which function as hinges for folding the panels (para [0055]) wherein the device 10 includes a graspable tab provided along the mask body periphery to assist in opening the mask from its storage configuration to its open in-use configuration (abstract) wherein the tab (22) is attached to the lower panel 20 (as shown in figure 6). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the lower panel of Chen to attach a graspable tab to the panel as in Gloag in order to assist in opening the mask from a folded storage configuration to the open configuration. Gloag does not, however, explicitly disclose that the tab is attached to the lower panel “proximate the longitudinal crease line” but this configuration would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 11, Chen in view of Gloag discloses the invention as claimed (see rejection of claim 10) but Gloag does not explicitly disclose that the tab is attached to the lower panel proximate the lateral crease line. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to attach the tab “proximate the lateral crease line” since rearranging parts of an invention involves only routine skill in the art.
	With respect to claim 14, Chen discloses the invention as claimed (see rejection of claim 13) but does not disclose a nose pad located on an opposite side of the upper panel to the nosepiece.
	Gloag, however, teaches an analogous device which includes a nose clip 36 (para [0058]) and also includes a nose foam 37 that is disposed inwardly along the inside perimeter of the 
upper panel 16 (para [0059]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a nose pad as taught by Gloag to the opposite side of the upper panel to the nosepiece in Chen in order to improve user comfort.
With respect to claim 15, Chen discloses the invention as claimed (see rejection of claim 1) and Chen also discloses that the stiffening sheet (128) extends into the lower panel (stiffening material 128 can be extended into the third portion 36 – pg 16 lines 11-14) but does not disclose that a front section of the stiffening sheet is coexistent with a lower outer periphery of the lower panel. 
Gloag teaches a foldable personal respiratory device 10 including a mask body 12 that has a central panel 18 separated from the upper panel 16 and lower panel 20 by lines of demarcation 24 and 26 wherein the mask body comprises a plurality of layers, including a stiffening layer 40, which are joined together at the perimeter of the device (para [0061]; thus the stiffening layer 40 is interpreted as being coexistent with the lower outer periphery of panel 20 where it is joined along the perimeter to the other layers forming the mask body 12) wherein, specifically, the stiffening layer is provided to “increase the stiffness of the panel(s) relative to other panels or parts of the mask body” and “help support the mask body off of the face of the user” (para [0062]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the stiffening layer in Chen so that a front section of the stiffening sheet is coexistent with a lower outer periphery of the lower panel as taught in Gloag in order to increase the stiffness of the lower panel to thereby assist with supporting the mask off the face of the user.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO00/48481).
With respect to claim 16, Chen discloses the invention as claimed (see rejection of claim 1) but does not disclose that the waist portion is coexistent with the lateral crease line. Chen does, however, teach that the stiffening material 128 can be extended into the third portion 36 so that all layers can be attached via the lines of demarcation (pg 16 lines 11-14). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have extended the stiffening material of Chen so that a central portion of the material (waist portion is interpreted as being a central portion of the layer) is coexistent with the lateral crease line in order to permit attachment of the stiffening layer to other layers of the device at the lateral crease line.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10863784 (hereinafter the ‘784 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application and claim 1 of US Patent No. 10863784 differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘784 Patent is in effect a “species” of the broader, “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 1 of the present application is anticipated by claim 1 of the ‘784 patent and, therefore, is not patentably distinct from claim 1 of the ‘784 patent.
All of the limitations of claims 2-18 can be found in claims 2-18 of the ‘784 Patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786